                                                            Kevin M. Cuddy (Bar No. 0810062)
                                                            kevin.cuddy@stoel.com
                                                            Bryn R. Pallesen (Bar No. 1810104)
                                                            bryn.pallesen@stoel.com
                                                            STOEL RIVES LLP
                                                            510 L Street, Suite 500
                                                            Anchorage, AK 99501
                                                            Telephone: 907.277.1900
                                                            Facsimile: 907.277.1920

                                                            Attorneys for Plaintiff Raymond
                                                            James Trust, N.A., as Successor
                                                            Trustee to the SLCC Revocable Trust
             510 L Street, Suite 500, Anchorage, AK 99501




                                                                                    UNITED STATES DISTRICT COURT
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                     FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                            RAYMOND JAMES TRUST, N.A., as                    Case No.: 3:19-cv-00138-HRH
                                                            Successor Trustee to the SLCC Revocable
                                                            Trust,

                                                                                                Plaintiff,

                                                                  v.

                                                            VONNA KAY HUSBY and HUSBY
                                                            LEGACY INC.,

                                                                                            Defendants.


                                                               PLAINTIFF’S COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                                                                            INJUNCTIVE RELIEF, AND DAMAGES

                                                                                           I.      INTRODUCTION

                                                                  1.     Plaintiff Raymond James Trust, N.A. (“RJT” or the “Successor Trustee”),

                                                            in its capacity as successor trustee to the SLCC Revocable Trust, brings this suit seeking


                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 1


                                                                    Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 1 of 13
                                                            injunctive relief, provisional relief to preserve assets during the pendency of this suit, and

                                                            other damages arising out of the defendants’ improper conversion of millions of dollars

                                                            from the trust of Sarah C. Crawford (“Crawford”), a terminally ill elderly woman, just

                                                            weeks prior to her death.         Defendants wrongfully caused millions of dollars to be

                                                            transferred from Crawford’s accounts to accounts they controlled – for their own use and

                                                            benefit – in the weeks prior to Crawford’s death earlier this year.

                                                                   2.     Plaintiff is the duly appointed Trustee for Crawford’s estate pursuant to the

                                                            SLCC Revocable Trust, Amended and Restated on April 28, 2018 (the “Trust”). Under
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            the terms of the Trust, Plaintiff is to distribute certain real property and to make certain
STOEL RIVES LLP




                                                            cash distributions to local charities, sports clubs, and the University Fire Department in

                                                            and around Fairbanks. RJT is then to distribute the remainder of Crawford’s trust fund to

                                                            three educational institutions.

                                                                   3.     As of January 31, 2019, the Trust held $11,267,524.09 in an investment

                                                            account (the “RJFS Account”) at Raymond James Financial Services, Inc., (“RJFS”).

                                                            Husby was a registered independent contractor financial advisor affiliated with RJFS, and

                                                            Crawford was her client. On information and belief, Crawford entered hospice care in or

                                                            about January 2019. During February 2019, more than $10 million was withdrawn from

                                                            the RJFS Account (more than 90%) and transferred to accounts either controlled by the

                                                            Defendants or apparently intended to be controlled by the Defendants, leaving less than a

                                                            million dollars in the account.

                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 2


                                                                     Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 2 of 13
                                                                   4.     Crawford died on March 5, 2019.

                                                                   5.     Of the roughly $10.5 million withdrawn in the weeks immediately

                                                            preceding Crawford’s death, roughly half ended up in Husby Legacy Inc.’s bank account,

                                                            which is controlled by Husby. Much of the remainder went to a “donor advised fund”

                                                            held by the Raymond James Charitable Endowment Fund, but the named beneficiary of

                                                            these funds on Crawford’s death was not any of the entities identified in the Trust.

                                                            Instead, it was “Legacy Inc.” On information and belief, Husby inserted the name

                                                            “Legacy Inc.” in the form but intended to refer to Husby Legacy Inc., since the Federal
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Tax Number for both entities is the same.
STOEL RIVES LLP




                                                                   6.     Aside from the amounts currently held in these accounts, Husby has already

                                                            written checks for tens of thousands of dollars to family members and colleagues from

                                                            Husby Legacy Inc.’s bank account (funded by the monies taken from the Trust).

                                                            Successor Trustee is still attempting to determine where the remainder of the funds may

                                                            be.

                                                                   7.     Absent a temporary restraining order and other provisional relief,

                                                            defendants Husby and Husby Legacy Inc. will continue to deplete the funds from the

                                                            relevant accounts and spend trust proceeds that were intended to be made available to

                                                            legitimate charities under the terms of the Trust.

                                                                                     II.    JURISDICTION AND VENUE

                                                                   8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 3


                                                                     Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 3 of 13
                                                            because there is complete diversity of citizenship between the parties and the matter in

                                                            controversy exceeds the sum or value of $75,000 exclusive of interest and costs.

                                                                   9.        Venue is proper in this District under 28 U.S.C. § 1391 because the

                                                            Defendants are residents of the State of Alaska and reside in this District, and a

                                                            substantial part of the events or omissions giving rise to the underlying claims occurred in

                                                            this District.

                                                                                                 III.   PARTIES

                                                                   10.       Raymond James Trust, N.A., as Successor Trustee to the SLCC Revocable
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Trust, is a national association and subsidiary of Raymond James Financial, Inc. It is
STOEL RIVES LLP




                                                            headquartered in St. Petersburg, Florida. Successor Trustee provides comprehensive trust

                                                            services to its customers. On May 1, 2019, Successor Trustee accepted to serve as the

                                                            successor trustee of the Trust upon Crawford’s death.

                                                                   11.       Defendant Vonna Kay Husby (“Husby”) is a resident of Fairbanks, Alaska.

                                                            Husby served as Crawford’s financial advisor beginning in roughly 2003. According to

                                                            an Affidavit for Collection of Personal Property of Decedent submitted by Husby on

                                                            April 5, 2019, Husby averred that she was the successor of Crawford because “Crawford

                                                            left me in charge of estate and [Husby] formerly had POA [power of attorney].”

                                                                   12.       Defendant Husby Legacy Inc. (Entity #10098261) is an Alaska nonprofit

                                                            corporation that was formed on or about January 21, 2019 – roughly six weeks before

                                                            Crawford died. Husby is listed as the registered agent. Her family members comprise

                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 4


                                                                     Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 4 of 13
                                                            the three directors. The address of the entity is Husby’s residence in Fairbanks, Alaska.

                                                                                       IV.   FACTUAL BACKGROUND

                                                                   13.    Husby was an Independent Financial Advisor of RJFS and operated an

                                                            independent financial advisory firm in Fairbanks, Alaska. Husby associated with RJFS

                                                            as a license registered representative on or about August 15, 2003.

                                                                   14.    One of Husby’s clients was Sarah C. Crawford, Trustee, of the SLCC

                                                            Revocable Trust, Amended and Restated on April 28, 2018 (the “Trust”). Sarah C.

                                                            Crawford (“Crawford”), an individual, was trustee of the Trust.         The Trust named
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Raymond James Trust, N.A, as successor trustee in the event of Crawford’s death. The
STOEL RIVES LLP




                                                            Trust directed distributions of real property to certain foundations and individuals upon

                                                            Crawford’s death, and directed cash distributions to certain schools, foundations, and

                                                            charitable organizations. The balance of the Trust after these specified distributions was

                                                            to be disposed to certain educational institutions – not Husby or Husby Legacy. The

                                                            Trust was created by Crawford’s estate attorney, Michael J. Cavaliere of Cavaliere Law

                                                            Firm, LLC (“Cavaliere”).

                                                                   15.    The Trust owned an investment account with RJFS managed by Husby (the

                                                            “RJFS Account”). As of January 31, 2019, the RJFS Account had cash and securities

                                                            valued at over $11,250,000.




                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 5


                                                                    Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 5 of 13
                                                                   16.     In January 2019, Crawford was 80 years old and terminally ill.         On

                                                            information and belief, Crawford was on hospice care in January and February 2019,

                                                            until her death on March 5, 2019.

                                                                   17.     On or around January 21, 2019, prior to Crawford’s death, Husby

                                                            incorporated an Alaska domestic nonprofit corporation named Husby Legacy Inc.

                                                            (“Husby Legacy”) using LegalZoom software. Husby named herself the Registered

                                                            Agent of Husby Legacy, and her family members Fred Husby, Martin Husby and Tim 1

                                                            Swisher as directors. Husby then opened a bank account at Mt. McKinley Bank in the
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            name of Husby Legacy (the “Husby Legacy Bank Account”). She named herself and
STOEL RIVES LLP




                                                            Crawford as co-signers on the Husby Legacy Bank Account, although Crawford is not

                                                            listed on any of the Husby Legacy formation documents.

                                                                   18.     In February 2019, in a series of transfers from February 7 to 20,

                                                            approximately $5,489,433.31 was transferred from the RJFS Account to a separate

                                                            account at Mt. McKinley Bank owned by the Trust. $5,472,368.95 (99.7%) was then

                                                            immediately transferred from that account to the Husby Legacy Bank Account. The

                                                            transfers were all done over the internet. There is no evidence that Crawford authorized

                                                            these transfers or had the mental capacity to authorize these transfers.

                                                                   19.     In February 2019, Husby also submitted the paperwork for the creation of a

                                                            donor advised fund with Raymond James Charitable Endowment Fund (the “Endowment

                                                                   1
                                                                    This appears to be a typographical error and should instead refer to “Kim”
                                                            Swisher, Husby’s daughter.
                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                  6


                                                                       Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 6 of 13
                                                            Fund”) that was ultimately called the Sarah C. Crawford Memorial Fund (the “Crawford

                                                            Memorial Fund”). The Crawford Memorial Fund was funded with $5,178,375.38 in cash

                                                            and securities transferred from the RJFS Account. The Crawford Memorial Fund named

                                                            “Legacy Inc. 501(C)3 Non Profit” as the beneficiary charity upon Crawford’s death, and

                                                            named “Hospice” as a contingent beneficiary. As an RJFS financial advisor, Husby was

                                                            to receive fees in connection with funds placed with the Endowment Fund. Husby

                                                            Legacy and “Hospice” were not beneficiaries of the Trust. There is no evidence that

                                                            Crawford authorized these transfers or had the mental capacity to authorize these
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            transfers, although a signature that is purportedly Crawford’s appears on the account
STOEL RIVES LLP




                                                            opening documents for the Crawford Memorial Fund.

                                                                  20.    The funds in the Crawford Memorial Fund are held by the Endowment

                                                            Fund, which is aware of questions regarding the legitimacy of the transfers at issue and

                                                            has indicated it will not oppose to the granting of injunctive relief while the Court

                                                            determines how the funds should be distributed.

                                                                  21.    Husby engaged in all of these transfers without any input or direction from

                                                            Crawford’s estate attorney Cavaliere.

                                                                  22.    Crawford died on March 5, 2019.

                                                                  23.    On or about April 22, 2019, a representative for the Successor Trustee was

                                                            contacted by a sales assistant in Husby’s office. The sales assistant expressed concern

                                                            about multiple large transactions from the RJFS Account to the Husby Legacy Bank

                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 7


                                                                    Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 7 of 13
                                                            Account and the Crawford Memorial Fund. The sales assistant advised that Husby had

                                                            written her a check for $100,000 from Husby Legacy on or about April 19, 2019. Husby

                                                            stated that the $100,000 payment was a “marathon grant” given to the sales assistant

                                                            because she loved marathons.

                                                                     24.   Further investigation, including an interview of Husby, revealed a number

                                                            of additional suspicious transfers.

                                                                     25.   A check register showed three payments of $15,000 each in April 2019,

                                                            which Husby represented were donations for “Women in Crises” and the “390th
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Memorial Museum.” In reality, these checks were written to Husby’s family members
STOEL RIVES LLP




                                                            from the Husby Legacy Bank Account.

                                                                     26.   Husby disclosed that, on February 19, 2019, she paid $100,000 to four

                                                            people by checks (which she wrote; not Crawford) from the bank account held by the

                                                            Trust.

                                                                     27.   In addition, $60,000 was withdrawn from the Husby Legacy Bank Account

                                                            on March 22, 2019 – after Crawford’s death. Husby claimed that was a charitable

                                                            donation, but could not recall the organization that received the money.

                                                                     28.   As of April 30, 2019, the Husby Legacy Bank Account statement shows

                                                            $4,869,671.81 in cash. The Husby Legacy Bank Account was originally funded in

                                                            February 2019 with $5,489,433.31 from the RJFS Account. The Successor Trustee




                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 8


                                                                      Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 8 of 13
                                                            understands that the $100,000 was the so-called “marathon grant,” but the Successor

                                                            Trustee does not know where the missing $519,761.50 has gone.

                                                                      29.   In the absence of injunctive relief and an asset freeze, the assets at issue are

                                                            likely to be dissipated further. Husby has already transferred millions from the Trust’s

                                                            bank account and the RJFS Account and she has written checks for hundreds of

                                                            thousands of dollars to assorted individuals and entities in the past few months.

                                                                                                      COUNT 1
                                                                                                    CONVERSION
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                      30.   Successor Trustee incorporates the preceding paragraphs as if fully set forth

                                                            herein.
STOEL RIVES LLP




                                                                      31.   In the weeks immediately preceding Crawford’s death and continuing

                                                            through today, Defendants Husby and Husby Legacy intentionally exercised dominion

                                                            and control over millions of dollars of the Trust’s RJFS Account.

                                                                      32.   Defendants Husby and Husby Legacy Inc.’s wrongful actions seriously

                                                            interfered with the right of Successor Trustee to control the Trust’s assets and distribute

                                                            the proceeds in accordance with Crawford’s wishes.

                                                                      33.   Successor Trustee, in its capacity as trustee of the Trust, has been damaged

                                                            as a result of Defendants Husby and Husby Legacy’s actions.

                                                                      34.   Due to their misconduct, Defendants Husby and Husby Legacy are required

                                                            to return to Successor Trustee the full value of the money they improperly took so that

                                                            Successor Trustee may properly distribute the proceeds in accordance with Crawford’s
                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 9


                                                                       Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 9 of 13
                                                            wishes.

                                                                                                   COUNT 2
                                                                                               UNDUE INFLUENCE

                                                                      35.   Successor Trustee incorporates the preceding paragraphs as if fully set forth

                                                            herein.

                                                                      36.   Defendant Husby was in a confidential relationship with Crawford in

                                                            February and March 2019. Among other things, Husby was Crawford’s financial advisor

                                                            and was designated through a durable power of attorney as Crawford’s agent for health
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            care decisions.

                                                                      37.   Crawford imposed a special confidence in Husby such that Husby, in equity
STOEL RIVES LLP




                                                            and good conscience, was bound to act in good faith and with due regard to the interests

                                                            of Crawford.

                                                                      38.   Defendant Husby benefited from her confidential relationship through,

                                                            among other things, the transfer of millions of dollars to accounts directed entirely or

                                                            primarily by Defendant Husby. In recent months, Husby has been writing checks for

                                                            hundreds of thousands of dollars of these funds to assorted persons and entities.

                                                                      39.   There is a rebuttable presumption that Defendant Husby obtained these

                                                            millions of dollars, including payments made to Husby Legacy, through her undue

                                                            influence of Crawford. Husby cannot overcome this presumption.

                                                                      40.   Successor Trustee is entitled to rescission of all payments that Husby

                                                            caused to occur from the Trust, including the RJFS Account, since at least February 1,
                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 10


                                                                       Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 10 of 13
                                                            2019.

                                                                                                    COUNT 3
                                                                                               UNJUST ENRICHMENT

                                                                    41.      RJT incorporates the preceding paragraphs as if fully set forth herein.

                                                                    42.      Defendants Husby and Husby Legacy have unjustly retained a benefit to

                                                            the detriment of the Trust (and the Trust’s rightful beneficiaries), and their retention of

                                                            the benefit violates the fundamental principles of justice, equity, and good conscience.

                                                                    43.      As an expected and intended result of their conscious wrongdoing as set
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            forth in this Complaint, Defendants Husby and Husby Legacy profited and benefited

                                                            from the proceeds they siphoned from the Trust.
STOEL RIVES LLP




                                                                    44.      Accordingly, under principles of equity, Defendants Husby and Husby

                                                            Legacy should be disgorged of money retained by reason of their illegal acts that in

                                                            equity and good conscience belong to the Trust as administered by Successor Trustee.

                                                                    45.      Successor Trustee is entitled to an asset freeze because there is a likelihood

                                                            of dissipation of the claimed assets, or other inability to recover monetary damages, if

                                                            relief is not granted.

                                                                    WHEREFORE, Successor Trustee respectfully requests that this Court enter

                                                            judgment in its favor against defendants Husby and Husby Legacy as follows:

                                                                    A. Issue a temporary restraining order, and, after a hearing, a preliminary

                                                                          injunction to be made permanent on final judgment prohibiting Defendants

                                                                          Husby and Husby Legacy from using or distributing any of the proceeds from
                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 11


                                                                     Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 11 of 13
                                                                      the Trust and the RJFS Account, including those amounts Husby and Husby

                                                                      Legacy obtained since February 1, 2019;

                                                                  B. A prejudgment writ of attachment or other provisional relief to preserve assets

                                                                      until Successor Trustee’s claims against defendants can be resolved; and

                                                                  C. An award to Successor Trustee for damages suffered in an amount to be

                                                                      proven at trial, including punitive damages;

                                                                  D. An order disgorging all amounts that Husby and Husby Legacy wrongfully

                                                                      obtained from the Trust, including the RJFS Account;
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                  E. An award of attorneys’ fees and costs of this action;
STOEL RIVES LLP




                                                                  F. An award of pre-judgment interest; and

                                                                  G. Grant such other further relief as this Court deems just and equitable.

                                                            DATED: May 15, 2019
                                                                                                    STOEL RIVES LLP



                                                                                                    By: /s/ Kevin M. Cuddy
                                                                                                       Kevin M. Cuddy (Bar No. 0810062)
                                                                                                       Bryn R. Pallesen (Bar No. 1810104)


                                                                                                        Attorneys for Plaintiff Raymond
                                                                                                        James Trust N.A., as Successor Trustee to the
                                                                                                        SLCC Revocable Trust




                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 12


                                                                   Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 12 of 13
                                                                                                Certificate of Service

                                                                     I hereby certify that on May 15, 2019, I electronically filed the foregoing with the

                                                            Clerk of the Court for the United States District Court – District of Alaska by using the

                                                            CM/ECF system. I further certify that a copy of the foregoing document will be served at

                                                            the same time and in the same manner as the Complaint and Summons.


                                                                                                               /s/ Kevin M. Cuddy
                                                                                                               Kevin M. Cuddy
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            101887497.5 0065816-00008
STOEL RIVES LLP




                                                            Raymond James Trust, N.A. v. Husby, et al.
                                                            Case No. 3:19-cv-00183-HRH                 13


                                                                       Case 3:19-cv-00138-HRH Document 1 Filed 05/15/19 Page 13 of 13
